Exhibit 10.12

 

Freddie Mac Loan Numbers:

Old Loan #002649160

New Loan #504180193

Sun RiverVillageApartments

 

AMENDED AND RESTATED GUARANTY
MULTISTATE
(RECAST TRANSACTION)

 

(for use in all Property jurisdictions except California)

REVISION DATE 05/06/2005

This Amended and Restated Guaranty (Recast Transaction) ("Guaranty") is entered
into to be effective as of October 2, 2009, by the undersigned person(s) (the
"Guarantor" jointly and severally if more than one), for the benefit of the
FEDERAL HOME LOAN MORTGAGE CORPORATION (the "Lender").

                                                                    RECITALS

 

A.        Borrower is the maker of a Multifamily Note (the “Note”), dated May
23, 2001 in the original amount of Ten Million and 00/100 Dollars
($10,000,000.00) evidencing a loan (the “Loan”) to Borrower in such amount from
LEND LEASE MORTGAGE CAPITAL, L.P., a Texas limited partnership (the “Original
Lender”).

B.         The Note is secured by that certain Multifamily Deed of Trust,
Assignment of Rents and Security Agreement, dated May 23, 2001, from Borrower,
as grantor, to Original Lender, a beneficiary, recorded in the Office of the
Maricopa County Recorder, Arizona (the “Land Records”) as Instrument No.
2001-0438719 (the “Instrument”).  The Instrument encumbers, among other things,
Borrower’s interest in the land described in Exhibit A to the Instrument and to
the Amended and Restated Instrument.

C.        Pursuant to a Limited Guaranty dated May 23, 2001, AIMCO Properties,
L.P., a Delaware limited partnership, guaranteed some or all of Borrower’s
obligations under the terms of the Note and the Instrument.

D.        Original Lender (i) endorsed the Note to Lender and (ii) assigned the
Instrument to Lender by Assignment of Security Instrument dated May 23, 2001 and
recorded in the Land Records as Instrument No. 2001-0438722.

E.         Borrower has confirmed to Lender that Borrower has no defenses or
offsets of any kind against any of the indebtedness due under the Note.

F.         By Amended and Restated Multifamily Note dated effective as of the
date of this Amended and Restated Instrument, Borrower and Lender have amended
and restated the Note so as to, among other things, (i) reflect an aggregate
current unpaid balance of Seven Million Four Hundred Fifty-Two Thousand Three
Hundred Eighty-Three and 00/100 Dollars ($7,452,383.00), and (ii) amend the
terms of payment.  Borrower and Lender now also desire to amend and restate the
Instrument as provided below.

            NOW, THEREFORE, in consideration of Lender’s agreement to modify the
Note, the Instrument, and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties agree that the Guaranty is
amended and restated in its entirety in the form attached hereto and made a part
hereof.

 

 

 

 

 

 

[NO FURTHER TEXT ON THIS PAGE]

 


 

Freddie Mac Loan Numbers:

Old Loan #002649160

New Loan # 504180193

Sun RiverVillageApartments

                                                                             

GUARANTY

                                                                 MULTISTATE

 

(for use in all Property jurisdictions except California)

 

REVISION DATE 05/06/05

 

 

This Guaranty ("Guaranty") is entered into to be effective as of October 2,
2009, by the undersigned person(s) (the "Guarantor" jointly and severally if
more than one), for the benefit of FEDERAL HOME LOAN MORTGAGE CORPORATION
("Lender").

 

 


RECITALS

 

A.  CENTURY SUN RIVER, LIMITED PARTNERSHIP, an Arizona limited partnership (the
"Borrower") has requested that Lender make a loan to Borrower in the amount of
$7,452,383.00(the "Loan").  The Loan will be evidenced by a Multifamily Note
from Borrower to Lender dated effective as of the effective date of this
Guaranty (the "Note").  The Note will be secured by a Multifamily Mortgage, Deed
of Trust, or Deed to Secure Debt dated effective as of the effective date of the
Note (the "Security Instrument"), encumbering the Mortgaged Property described
in the Security Instrument.

 

B.   As a condition to making the Loan to Borrower, Lender requires that the
Guarantor execute this Guaranty.

 

NOW, THEREFORE, in order to induce Lender to make the Loan to Borrower, and in
consideration thereof, Guarantor agrees as follows:

 

    1.     Defined Terms.  "Indebtedness," "Loan Documents" and "Property
Jurisdiction" and other capitalized terms used but not defined in this Guaranty
shall have the meanings assigned to them in the Security Instrument.

 

    2.     Scope of Guaranty.

 

            (a)  Guarantor hereby absolutely, unconditionally and irrevocably
guarantees to Lender:

 

                  (i)      the full and prompt payment when due, whether at the
Maturity Date or earlier, by reason of acceleration or otherwise, and at all
times thereafter, of each of the following:

 

                           (A)    a portion of the Indebtedness equal to zero
percent (0%) of the original principal balance of the Note (the "Base
Guaranty"); and

                           (B)    in addition to the Base Guaranty, all other
amounts for which Borrower is personally liable under Sections 9(c), 9(d) and
9(f) of the Note; and

                           (C)    all costs and expenses, including reasonable
Attorneys' Fees and Costs incurred by Lender in enforcing its rights under this
Guaranty; and

 

                        (ii)     the full and prompt payment and performance
when due of all of Borrower’s obligations under Section 18 of the Security
Instrument.

 

            (b)  If the Base Guaranty stated in Section 2(a)(i)(A) is 100
percent of the original principal balance of the Note, then (i) the Base
Guaranty shall mean and include the full and complete guaranty of payment of the
entire Indebtedness and the performance of all Borrower’s obligations under the
Loan Documents; and (ii) for so long as the Base Guaranty remains in effect
(there being no limit to the duration of the Base Guaranty unless otherwise
expressly provided in this Guaranty), the obligations guaranteed pursuant to
Sections 2(a)(i)(B), 2(a)(i)(C) and Section 3 shall be part of, and not in
addition to or in limitation of, the Base Guaranty.

 

                  If the Base Guaranty stated in Section 2(a)(i)(A) is less than
100 percent of the original principal balance of the Note, then this
Section 2(b) shall be completely inapplicable and shall be treated as if not a
part of this Guaranty.      

 

            (c)  If Guarantor is not liable for the entire Indebtedness, then
all payments made by Borrower with respect to the Indebtedness and all amounts
received by Lender from the enforcement of its rights under the Security
Instrument and the other Loan Documents (except this Guaranty) shall be applied
first to the portion of the Indebtedness for which neither Borrower nor
Guarantor has personal liability.

 

    3.     Additional Guaranty Relating to Bankruptcy. 

 

            (a)  Notwithstanding any limitation on liability provided for
elsewhere in this Guaranty, Guarantor hereby absolutely, unconditionally and
irrevocably guarantees to Lender the full and prompt payment when due, whether
at the Maturity Date or earlier, by reason of acceleration or otherwise, and at
all times thereafter, the entire Indebtedness, in the event that:

 

                  (i)      Borrower voluntarily files for bankruptcy protection
under the United States Bankruptcy Code; or

                  (ii)     Borrower voluntarily becomes subject to any
reorganization, receivership, insolvency proceeding, or other similar proceeding
pursuant to any other federal or state law affecting debtor and creditor rights;
or

                  (iii) an order of relief is entered against Borrower pursuant
to the United States Bankruptcy Code or other federal or state law affecting
debtor and creditor rights in any involuntary bankruptcy proceeding initiated or
joined in by a "Related Party." 

 

            (b)  For purposes of this Section, the term "Related Party" means:

 

                  (i)      Borrower or Guarantor; and

                  (ii)     any person or entity that holds, directly or
indirectly, any ownership interest in or right to manage Borrower or Guarantor,
including without limitation, any shareholder, member or partner of Borrower or
Guarantor; and

                  (iii) any person or entity in which any ownership interest
(direct or indirect) or right to manage is held by Borrower, Guarantor or any
partner, shareholder or member of, or any other person or entity holding an
interest in, Borrower or Guarantor; and

                  (iv)    any other creditor of Borrower that is related by
blood, marriage or adoption to Borrower, Guarantor or any partner, shareholder
or member of, or any other person or entity holding an interest in, Borrower or
Guarantor. 

 

            (c)  If Borrower, Guarantor or any Related Party has solicited
creditors to initiate or participate in any proceeding referred to in this
Section, regardless of whether any of the creditors solicited actually initiates
or participates in the proceeding, then such proceeding shall be considered as
having been initiated by a Related Party.

 

    4.     Guarantor's Obligations Survive Foreclosure.  The obligations of
Guarantor under this Guaranty shall survive any foreclosure proceeding, any
foreclosure sale, any delivery of any deed in lieu of foreclosure, and any
release of record of the Security Instrument, and, in addition, the obligations
of Guarantor relating to Borrower's obligations under Section 18 of the Security
Instrument shall survive any repayment or discharge of the Indebtedness. 
Notwithstanding the foregoing, if Lender has never been a
mortgagee-in-possession of or held title to the Mortgaged Property, Guarantor
shall have no obligation under this Guaranty relating to Borrower's obligations
under Section 18 of the Security Instrument after the date of the release of
record of the lien of the Security Instrument as a result of the payment in full
of the Indebtedness on the Maturity Date or by voluntary prepayment in full.

 

    5.     Guaranty of Payment and Performance.  Guarantor’s obligations under
this Guaranty constitute an unconditional guaranty of payment and performance
and not merely a guaranty of collection.

 

    6.     No Demand by Lender Necessary; Waivers by Guarantor.  The obligations
of Guarantor under this Guaranty shall be performed without demand by Lender and
shall be unconditional regardless of the genuineness, validity, regularity or
enforceability of the Note, the Security Instrument, or any other Loan Document,
and without regard to any other circumstance which might otherwise constitute a
legal or equitable discharge of a surety, a guarantor, a borrower or a
mortgagor.  Guarantor hereby waives, to the fullest extent permitted by
applicable law:

 

            (a)  the benefit of all principles or provisions of law, statutory
or otherwise, which are or might be in conflict with the terms of this Guaranty
and agrees that Guarantor's obligations shall not be affected by any
circumstances, whether or not referred to in this Guaranty, which might
otherwise constitute a legal or equitable discharge of a surety, a guarantor, a
borrower or a mortgagor;

 

            (b)  the benefits of any right of discharge under any and all
statutes or other laws relating to a guarantor, a surety, a borrower or a
mortgagor, and any other rights of a surety, a guarantor, a borrower or a
mortgagor under such statutes or laws;

 

            (c)  diligence in collecting the Indebtedness, presentment, demand
for payment, protest, all notices with respect to the Note and this Guaranty
which may be required by statute, rule of law or otherwise to preserve Lender's
rights against Guarantor under this Guaranty, including, but not limited to,
notice of acceptance, notice of any amendment of the Loan Documents, notice of
the occurrence of any default or Event of Default, notice of intent to
accelerate, notice of acceleration, notice of dishonor, notice of foreclosure,
notice of protest, and notice of the incurring by Borrower of any obligation or
indebtedness;

 

            (d)  all rights to cause a marshalling of the Borrower's assets or
to require Lender to:

 

                  (i)      proceed against Borrower or any other guarantor of
Borrower’s payment or performance under the Loan Documents (an "Other
Guarantor");

                  (ii)     proceed against any general partner of Borrower or
any Other Guarantor if Borrower or any Other Guarantor is a partnership;

                  (iii)    proceed against or exhaust any collateral held by
Lender to secure the repayment of the Indebtedness; or

                  (iv)    pursue any other remedy it may now or hereafter have
against Borrower, or, if Borrower is a partnership, any general partner of
Borrower;

 

            (e)  any right to object to the timing, manner or conduct of
Lender's enforcement of its rights under any of the Loan Documents; and

 

            (f)   any right to revoke this Guaranty as to any future advances by
Lender under the terms of the Security Instrument to protect Lender’s interest
in the Mortgaged Property.

 

    7.     Modification of Loan Documents.  At any time or from time to time and
any number of times, without notice to Guarantor and without affecting the
liability of Guarantor, Lender may:

 

            (a)  extend the time for payment of the principal of or interest on
the Indebtedness or renew the Indebtedness in whole or in part;

 

            (b)  extend the time for Borrower's performance of or compliance
with any covenant or agreement contained in the Note, the Security Instrument or
any other Loan Document, whether presently existing or hereinafter entered into,
or waive such performance or compliance;

 

            (c)  accelerate the Maturity Date of the Indebtedness as provided in
the Note, the Security Instrument, or any other Loan Document;

 

            (d)  with Borrower, modify or amend the Note, the Security
Instrument, or any other Loan Document in any respect, including, but not
limited to, an increase in the principal amount; and/or

 

            (e)  modify, exchange, surrender or otherwise deal with any security
for the Indebtedness or accept additional security that is pledged or mortgaged
for the Indebtedness.

 

    8.     Joint and Several Liability.  The obligations of Guarantor (and each
party named as a Guarantor in this Guaranty) and any Other Guarantor shall be
joint and several.  Lender, in its sole and absolute discretion, may:

 

            (a)  bring suit against Guarantor, or any one or more of the parties
named as a Guarantor in this Guaranty, and any Other Guarantor, jointly and
severally, or against any one or more of them;

 

            (b)  compromise or settle with Guarantor, any one or more of the
parties named as a Guarantor in this Guaranty, or any Other Guarantor, for such
consideration as Lender may deem proper;

 

            (c)  release one or more of the parties named as a Guarantor in this
Guaranty, or any Other Guarantor, from liability; and

 

            (d)  otherwise deal with Guarantor and any Other Guarantor, or any
one or more of them, in any manner, and no such action shall impair the rights
of Lender to collect from Guarantor any amount guaranteed by Guarantor under
this Guaranty. 

 

    9.     Subordination of Borrower's Indebtedness to Guarantor.  Any
indebtedness of Borrower held by Guarantor now or in the future is and shall be
subordinated to the Indebtedness and Guarantor shall collect, enforce and
receive any such indebtedness of Borrower as trustee for Lender, but without
reducing or affecting in any manner the liability of Guarantor under the other
provisions of this Guaranty.

 

  10.     Waiver of Subrogation.  Guarantor shall have no right of, and hereby
waives any claim for, subrogation or reimbursement against Borrower or any
general partner of Borrower by reason of any payment by Guarantor under this
Guaranty, whether such right or claim arises at law or in equity or under any
contract or statute, until the Indebtedness has been paid in full and there has
expired the maximum possible period thereafter during which any payment made by
Borrower to Lender with respect to the Indebtedness could be deemed a preference
under the United States Bankruptcy Code.

 

  11.     Preference.  If any payment by Borrower is held to constitute a
preference under any applicable bankruptcy, insolvency, or similar laws, or if
for any other reason Lender is required to refund any sums to Borrower, such
refund shall not constitute a release of any liability of Guarantor under this
Guaranty.  It is the intention of Lender and Guarantor that Guarantor's
obligations under this Guaranty shall not be discharged except by Guarantor's
performance of such obligations and then only to the extent of such performance.

 

  12.     Financial Statements.  Guarantor, from time to time upon written
request by Lender, shall deliver to Lender such financial statements as Lender
may reasonably require. 

 

  13.     Assignment.  Lender may assign its rights under this Guaranty in whole
or in part and upon any such assignment, all the terms and provisions of this
Guaranty shall inure to the benefit of such assignee to the extent so assigned. 
The terms used to designate any of the parties herein shall be deemed to include
the heirs, legal representatives, successors and assigns of such parties, and
the term "Lender" shall also include any lawful owner, holder or pledgee of the
Note.  Reference in this Guaranty to "person" or "persons" shall be deemed to
include individuals and entities.  

 

  14.     Complete and Final Agreement.  This Guaranty and the other Loan
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral
agreements. There are no unwritten oral agreements between the parties.  All
prior or contemporaneous agreements, understandings, representations, and
statements, oral or written, are merged into this Guaranty and the other Loan
Documents.  Guarantor acknowledges that Guarantor has received a copy of the
Note and all other Loan Documents.  Neither this Guaranty nor any of its
provisions may be waived, modified, amended, discharged, or terminated except by
a writing signed by the party against which the enforcement of the waiver,
modification, amendment, discharge, or termination is sought, and then only to
the extent set forth in that writing.

 

   15.    Governing Law.  This Guaranty shall be governed by and enforced in
accordance with the laws of the Property Jurisdiction, without giving effect to
the choice of law principles of the Property Jurisdiction that would require the
application of the laws of a jurisdiction other than the Property Jurisdiction.

  16.     Jurisdiction; Venue.  Guarantor agrees that any controversy arising
under or in relation to this Guaranty may be litigated in the Property
Jurisdiction, and that the state and federal courts and authorities with
jurisdiction in the Property Jurisdiction shall have jurisdiction over all
controversies which shall arise under or in relation to this Guaranty. 
Guarantor irrevocably consents to service, jurisdiction and venue of such courts
for any such litigation and waives any other venue to which it might be entitled
by virtue of domicile, habitual residence or otherwise.  However, nothing herein
is intended to limit Lender's right to bring any suit, action or proceeding
relating to matters arising under this Guaranty against Guarantor or any of
Guarantor's assets in any court of any other jurisdiction.

 

  17.     Guarantor's Interest in Borrower.  Guarantor represents to Lender that
Guarantor has a direct or indirect ownership or other financial interest in
Borrower and/or will otherwise derive a material financial benefit from the
making of the Loan.

 

  18.     State-Specific Provisions:  N/A

                       

  19.     Residence; Community Property Provision.

 

            (a) Guarantor represents and warrants that his/her state of
residence is N/A.

 

            (b)  Guarantor warrants and represents that s/he is:

            [____] single

            [____] married 

 

            (c)  Any one signing this Guaranty solely as the spouse of a
Guarantor will bind only his/her marital community property and community assets
and will not bind his/her sole and separate property and assets, if any, to the
payment and performance of obligations under this Guaranty.

 

  20.     GUARANTOR AND LENDER EACH (A) AGREES NOT TO ELECT A TRIAL BY JURY WITH
RESPECT TO ANY ISSUE ARISING OUT OF THIS GUARANTY OR THE RELATIONSHIP BETWEEN
THE PARTIES AS GUARANTOR AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY AND
(B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT
THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE.  THIS WAIVER OF RIGHT TO TRIAL
BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE
BENEFIT OF COMPETENT LEGAL COUNSEL.

 

      ATTACHED EXHIBIT.  The following Exhibit is attached to this Guaranty:

 

            | X |        Exhibit A          Modifications to Guaranty

 

 


            IN WITNESS WHEREOF, Guarantor has signed and delivered this Guaranty
under seal or has caused this Guaranty to be signed and delivered under seal by
its duly authorized representative. 

 

 

 

GUARANTOR:

 

AIMCO PROPERTIES, L.P.,

a Delaware limited partnership

 

By:  AIMCO-GP, Inc., a Delaware corporation,
its sole general partner

 

 

By:  /s/Patti K. Fielding
Name:  Patti K. Fielding
Title:     Executive Vice President and Treasurer

 

 

 

 


EXHIBIT A

 

MODIFICATIONS TO GUARANTY

 

The following modifications are made to the text of the Guaranty that precedes
this Exhibit:

 

1.   Lender may assign its rights under this Guaranty pursuant to Section 13 of
this Guaranty only to a purchaser or other transferee of the Loan.

 

2.   Section 2(a)(i)(A) of this Guaranty is deleted in its entirety; and Section
2(a)(i)(B) of this Guaranty is modified to read as follows:

 

(B)   All amounts for which Borrower is personally liable under

                        Sections 9(c), 9(d) and 9(f) of the Note; and



      3.   Section 3 is deleted and replaced with the following:



         3.   Additional Guaranty Relating to Bankruptcy.  Notwithstanding any
limitation on liability provided for elsewhere in this Guaranty, Guarantor
hereby absolutely, unconditionally and irrevocably guarantees to Lender the full
and prompt payment when due, whether at the Maturity Date or earlier, by reason
of acceleration or otherwise, and at all times thereafter, the entire
Indebtedness, in the event that (i) Borrower voluntarily becomes subject to any
bankruptcy,  reorganization, receivership, insolvency or other similar
proceeding pursuant to any federal or state law affecting debtor and creditor
rights, or (ii) an order for relief is entered against Borrower in any such
proceeding initiated or joined in by a “Related Party.” 

 

              For purposes of this Section, the term “Related Party” means:

 

(A)       Borrower or any guarantor; and

(B)       any Person that holds, directly or indirectly, any ownership interest
in or right to manage Borrower or any guarantor, including without limitation,
any shareholder, member or partner of Borrower or any guarantor; and

(C)       any Person in which any ownership interest (direct or indirect) or
right to manage is held by Borrower or any guarantor or any partner, shareholder
or member of, or any other Person holding an interest in, Borrower or any
guarantor; and

(D)       any creditor of Borrower that is a member of the immediate family
(which for purposes hereof shall mean solely a parent, sibling, child or
spouse), by blood, marriage or adoption, of Borrower or any guarantor or any
partner, shareholder or member of, or any other Person holding an interest in,
Borrower or any guarantor. 

 

For purposes of the preceding clauses (B) or (C), no Person shall be considered
a Related Party on the basis of the provisions thereof unless such Person holds
a Controlling Interest or has more than a 11% equity interest in the applicable
entity.  If Borrower or any other Related Party has solicited creditors to
initiate or participate in support of initiating or not dismissing any
proceeding referred to in this Section 3, regardless of whether any of the
creditors solicited actually initiates or participates in support of initiating
or not dismissing the proceeding, then such proceeding shall be considered as
having been initiated by a Related Party.

 

4.  Section 8 is amended by adding a new last sentence:


Nothing contained in the Section shall in any way affect or impair the rights or
remedies that Guarantor has, or may have, against any Other Guarantor.

 

5.   Paragraph 12 is amended in its entirety to read as follows:

12.       Financial Statements; Accountants’ Reports; Other Information.  The
Guarantor shall keep and maintain at all times complete and accurate books of
accounts and records in sufficient detail to correctly reflect all of the
Guarantor’s financial transactions and assets.  In addition, the Guarantor shall
furnish, or cause to be furnished, to the Lender the following:

              (i)       So long as Guarantor is a reporting company under the
Securities and Exchange Act of 1934 (the “’34 Act”), promptly upon their
becoming available, copies of (A) all 10K’s, 10Q’s, 8K’s, annual reports and
proxy statements, and all replacement, substitute or similar filings or reports
required to be filed after the date of this Guaranty by the SEC or other
Governmental Authority exercising similar functions, and (B) all press releases
and other statements made available generally by Guarantor to the public
concerning material developments in the business of Guarantor.

               (ii)     In the event Guarantor is not a reporting company under
the ‘34 Act,

            (A)       Annual Financial Statements.  As soon as available, and in
any event within 90 days after the close of its fiscal year, as long as the
Indebtedness is outstanding, the audited balance sheet of Guarantor as of the
end of such fiscal year, the audited statement of income, equity and retained
earnings of Guarantor for such fiscal year and the audited statement of cash
flows of Guarantor for such fiscal year, all in reasonable detail and stating in
comparative form the respective figures for the corresponding date and period in
the prior fiscal year, prepared in accordance with GAAP, consistently applied,
and accompanied by a certificate of Guarantor’s independent certified public
accountants to the effect that such financial statements have been prepared in
accordance with GAAP, consistently applied and that such financial statements
fairly present the results of its operations and financial conditions for the
periods and dates indicated with such certification to be free of exceptions and
qualifications as to the scope of the audit or as to the going concern nature of
the business.

(B)       Quarterly Financial Statements.  As soon as available, and in any
event within 45 days after each of the first three fiscal quarters of each
fiscal year as long as the Indebtedness is outstanding, the unaudited balance
sheet of Guarantor as of the end of such fiscal quarter, the unaudited statement
of income and retained earnings of Guarantor and the unaudited statement of cash
flows of Guarantor for the portion of the fiscal year ended with the last day of
such quarter, all in reasonable detail and stating in comparative form the
respective figures for the corresponding date and period in the previous fiscal
year, accompanied by a certificate of a member of senior management acceptable
to Lender (which certificate shall be without personal liability to such
officer) stating that such financial statements have been prepared in accordance
with GAAP, consistently applied, and fairly present the results of its
operations and financial condition for the periods and dates indicated subject
to year end adjustments in accordance with GAAP.

(iii)       Other Reports.  Promptly upon receipt thereof, all schedules,
financial statements or other similar reports delivered by the Guarantor
pursuant to the Loan Documents or reasonably requested by the Lender with
respect to the Guarantor’s business affairs or condition (financial or
otherwise).

            After the providing by the Guarantor of any statement, report or
other information on a collective basis to Standard & Poor’s, Moody’s Investors
Service, Fitch and/or any other rating agency, and/or after providing any
statement, report or other information on a collective basis to the banks or
other institutions providing unsecured lines of credit and loans to Guarantor,
Guarantor shall promptly furnish such statement, report or other information to
Lender.

            As used in this Paragraph (iii) the phrase “on a collective basis”
means as provided to a group as a whole as opposed to an individual basis, e.g.,
providing information to a rating agency or to a bank to respond to a particular
request of such rating agency or bank.

            The Lender agrees to treat all Information received by it (I) under
this Paragraph (iii) as confidential and (II) which Guarantor requests in
writing to the Persons at the Lender who receive any Information regarding
Guarantor that such information by treated as confidential; provided, however,
that such Information may be disclosed (A) as required by law, (B) to officers,
directors, employees, agents, partners, attorneys, auditors, accountants,
engineers and other consultants of the Lender, or its successors or assigns, who
need to know such Information, provided such Persons are instructed to treat
such Information confidentially, (C) by the Lender to any successor or assign of
such Person, (D) to any federal or state regulatory authority having
jurisdiction over the Lender, or its successors or assigns, (E) to any other
Person to which such delivery or disclosure may be necessary or appropriate (w)
in compliance with any law, rule, regulation or order applicable to the Lender,
or its successors or assigns, (x) in response to any subpoena or other legal
process or information investigative demand, or (y) in connection with any
litigation to which the Lender, or its successors or assigns, is a party;
provided, however, in that event the disclosing Person shall reasonably endeavor
to notify Guarantor thereof as soon as possible to enable Guarantor to seek
protective orders, or such other confidential treatment of such Information as
Guarantor may deem reasonable.  Guarantor agrees that Information subject to
this Paragraph (iii) does not include information which (I) was publicly known,
or otherwise known to the Lender, or its successors or assigns, at the time of
disclosure, (II) subsequently becomes publicly known through no act of or
omission by the Lender or its successors or assigns.  Guarantor acknowledges
that this provision relates solely to Lender and nothing in this provision shall
make Lender responsible or liable for any actions relating to, or disclosures
of, any Information by any loan servicer of Lender’s or other party.

 

6.   Section 16 of this Guaranty is deleted and replaced with the following:


            16.       Jurisdiction; Venue.  Guarantor agrees that any
controversy arising under or in relation to this Guaranty shall be litigated
exclusively in the jurisdiction where the Land is located (the "Property
Jurisdiction").  The state and federal courts and authorities with jurisdiction
in the Property Jurisdiction shall have exclusive jurisdiction over all
controversies which shall arise under or in relation to this Guaranty, the Note,
the Security Instrument or any other Loan Document.  Guarantor irrevocably
consents to service, jurisdiction, and venue of such courts for any such
litigation and waives any other venue to which it might be entitled by virtue of
domicile, habitual residence or otherwise.

 